Exhibit 10.53

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). SUCH
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR AN
EXEMPTION THEREFROM. HEALTHETECH, INC. MAY REQUIRE AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO IT THAT A PROPOSED TRANSFER OR SALE IS IN COMPLIANCE
WITH THE ACT.

 

HEALTHETECH, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Warrant No. CS-[            ]                Shares

            , 2003

   

 

1. Issuance. For value received, this Warrant is issued to [HOLDER], by
HEALTHETECH, INC., a Delaware corporation (hereinafter with its successors
called the “Company”), pursuant to the terms of that certain Securities Purchase
Agreement dated             , 2003.

 

2. Purchase Price; Number of Shares. The registered holder of this Warrant (the
“Holder”), commencing on the date hereof, is entitled upon surrender of this
Warrant with the subscription form annexed hereto duly executed, at the
principal office of the Company, to purchase from the Company [            
(            )] fully paid and nonassessable shares (the “Shares”) of common
stock, $.001 par value per share, of the Company (the “Common Stock”), at a
price per share of $[            ] (the “Purchase Price”). Until such time as
this Warrant is exercised in full or expires, the Purchase Price and the
securities issuable upon exercise of this Warrant are subject to adjustment as
hereinafter provided. The person or persons under whose name or names any
certificate representing shares of Common Stock is issued hereunder shall be
deemed to have become the holder of record of the shares represented thereby as
at the close of business on the date this Warrant is exercised with respect to
such shares, whether or not the transfer books of the Company shall be closed.

 

3. Payment of Purchase Price. The Purchase Price may be paid (i) in cash or by
check; (ii) by the surrender by the Holder to the Company of any promissory
notes or other obligations issued by the Company, with all such notes and
obligations so surrendered being credited against the Purchase Price in an
amount equal to the principal amount thereof plus accrued interest to the date
of surrender; or (iii) by any combination of the foregoing.

 

4. Net Issue Election. The Holder may elect to receive, without the payment by
the Holder of any additional consideration, shares of Common Stock equal to the
value of this Warrant or any portion hereof by the surrender of this Warrant or
such portion to the Company, with the net issue election notice annexed hereto
duly executed, at the principal office of the

 

1.



--------------------------------------------------------------------------------

Company. Thereupon, the Company shall issue to the Holder such number of fully
paid and nonassessable shares of Common Stock as is computed using the following
formula:

 

 

         

X =

   Y (A-B)                       A         

where:

   X =   

the number of shares of Common Stock to be issued to the Holder pursuant to this
Section 4.

     Y =   

the number of shares of Common Stock covered by this Warrant in respect of which
the net issue election is made pursuant to this Section 4.

     A =   

the Fair Market Value (defined below) of one share of Common Stock, as
determined at the time the net issue election is made pursuant to this Section
4.

     B =   

the Purchase Price per Share in effect under this Warrant at the time the net
issue election is made pursuant to this Section 4.

 

“Fair Market Value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean the average of the closing or last reported
sale prices of the Common Stock as reported on the Nasdaq National Market over
the 30-day period ending five business days prior to the Determination Date;
provided, however, that if (i) the Common Stock is neither traded on the Nasdaq
National Market nor on a national securities exchange, then Fair Market Value
shall be the average of the closing or last reported sale prices of the Common
Stock over the 30-day period ending five business days prior to the
Determination Date reflected in the over-the-counter market, as reported by the
National Quotation Bureau, Inc. or any organization performing a similar
function, or if closing prices are not then routinely reported for the
over-the-counter market, the average of the last bid and asked prices of the
Common Stock over the 30-day period ending five business days prior to the
Determination Date and (ii) if there is no public market for the Common Stock,
then Fair Market Value shall be determined in good faith by the Company’s Board
of Directors.

 

5. Partial Exercise. This Warrant may be exercised in part, and the Holder shall
be entitled to receive a new warrant, which shall be dated as of the date of
this Warrant, covering the number of shares in respect of which this Warrant
shall not have been exercised.

 

6. Fractional Shares. In no event shall any fractional share of Common Stock be
issued upon any exercise of this Warrant. If, upon exercise of this Warrant as
an entirety, the Holder would, except as provided in this Section 6, be entitled
to receive a fractional share of Common Stock, then the Company shall pay in
lieu thereof, the Fair Market Value of such fractional share in cash.

 

7. Expiration Date; Early Termination.

 

2.



--------------------------------------------------------------------------------

(a) Except as otherwise set forth in this Section 7, this Warrant shall expire
on the close of business on                          , 2013 (the “Expiration
Date”), and shall be void thereafter.

 

(b) In the event of, at any time prior to the Expiration Date, any capital
reorganization, or any reclassification of the capital stock of the Company
(other than as a result of a stock dividend or subdivision, split-up or
combination of shares), or the consolidation or merger of the Company with or
into another corporation, or the sale or other disposition of all or
substantially all the properties and assets of the Company in its entirety to
any other person, the Company shall provide to the Holder fifteen (15) days
advance written notice of such public offering, reorganization,
reclassification, consolidation, merger or sale or other disposition of the
Company’s assets, and this Warrant shall terminate unless exercised prior to the
occurrence of such reorganization, reclassification, consolidation, merger or
sale or other disposition of the Company’s assets.

 

8. Reserved Shares; Valid Issuance. The Company covenants that it will at all
times from and after the date hereof reserve and keep available such number of
its authorized shares of Common Stock, free from all preemptive or similar
rights therein, as will be sufficient to permit the exercise of this Warrant in
full into shares of Common Stock upon such exercise. The Company further
covenants that such shares as may be issued pursuant to such exercise will, upon
issuance, be duly and validly issued, fully paid and nonassessable and free from
all taxes, liens and charges with respect to the issuance thereof.

 

9. Adjustment of Purchase Price and Number of Shares.

 

(a) Stock Splits and Dividends. If after the date hereof the Company shall
subdivide the Common Stock, by split-up or otherwise, or combine the Common
Stock, or issue additional shares of Common Stock in payment of a stock dividend
on the Common Stock, the number of shares of Common Stock issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination, and the Purchase Price shall forthwith be proportionately
decreased in the case of a subdivision or stock dividend, or proportionately
increased in the case of a combination.

(b) Sale of Shares Below Purchase Price.

 

(i) If after the date hereof the Company issues or sells, or is deemed by the
express provisions of this Section 9(b) to have issued or sold, Additional
Shares of Common Stock (as defined below), other than as provided in Section
9(a) above, for an Effective Price (as defined below) less than the then
effective Purchase Price (a “Qualifying Dilutive Issuance”), then and in each
such case, the then existing Purchase Price shall be reduced, as of the opening
of business on the date of such issue or sale, to a price determined by
multiplying the Purchase Price in effect immediately prior to such issuance or
sale by a fraction equal to:

 

(A) the numerator of which shall be (A) the number of shares of Common Stock
deemed outstanding (as determined below) immediately prior to such issue or
sale, plus (B) the number of shares of Common Stock which the Aggregate
Consideration (as

 

3.



--------------------------------------------------------------------------------

defined below) received by the Company for the total number of Additional Shares
of Common Stock so issued would purchase at such then-existing Purchase Price,
and

 

(B) the denominator of which shall be the number of shares of Common Stock
deemed outstanding (as determined below) immediately prior to such issue or sale
plus the total number of Additional Shares of Common Stock so issued.

 

For the purposes of the preceding sentence, the number of shares of Common Stock
deemed to be outstanding as of a given date shall be the sum of (A) the number
of shares of Common Stock outstanding, and (B) the number of shares of Common
Stock which could be obtained through the exercise or conversion of all other
rights, options and convertible securities outstanding on the day immediately
preceding the given date.

 

(ii) No adjustment shall be made to the Purchase Price in an amount less than
five cents per share. Any adjustment otherwise required by this Section 9(b)
that is not required to be made due to the preceding sentence shall be included
in any subsequent adjustment to the Purchase Price.

 

(iii) For the purpose of making any adjustment required under this Section 9(b),
the aggregate consideration received by the Company for any issue or sale of
securities (the “Aggregate Consideration”) shall be defined as: (A) to the
extent it consists of cash, be computed at the net amount of cash received by
the Company after deduction of any underwriting or similar commissions,
compensation or concessions paid or allowed by the Company in connection with
such issue or sale but without deduction of any expenses payable by the Company,
(B) to the extent it consists of property other than cash, be computed at the
fair value of that property as determined in good faith by the Board, and (C) if
Additional Shares of Common Stock, Convertible Securities (as defined below) or
rights or options to purchase either Additional Shares of Common Stock or
Convertible Securities are issued or sold together with other stock or
securities or other assets of the Company for a consideration which covers both,
be computed as the portion of the consideration so received that may be
reasonably determined in good faith by the Board to be allocable to such
Additional Shares of Common Stock, Convertible Securities or rights or options.

 

(iv) For the purpose of the adjustment required under this Section 9(b), if the
Company issues or sells (x) Preferred Stock or other stock, options, warrants,
purchase rights or other securities convertible into, Additional Shares of
Common Stock (such convertible stock or securities being herein referred to as
“Convertible Securities”) or (y) rights or options for the purchase of
Additional Shares of Common Stock or Convertible Securities, and if the
Effective Price of such Additional Shares of Common Stock is less than the
Purchase Price, in each case the Company shall be deemed to have issued at the
time of the issuance of such rights or options or Convertible Securities the
maximum number of Additional Shares of Common Stock issuable upon exercise or
conversion thereof and to have received as consideration for the issuance of
such shares an amount equal to the total amount of the consideration, if any,
received by the Company for the issuance of such rights or options or
Convertible Securities plus:

 

4.



--------------------------------------------------------------------------------

(A) in the case of such rights or options, the minimum amounts of consideration,
if any, payable to the Company upon the exercise of such rights or options; and

 

(B) in the case of Convertible Securities, the minimum amounts of consideration,
if any, payable to the Company upon the conversion thereof (other than by
cancellation of liabilities or obligations evidenced by such Convertible
Securities); provided that if the minimum amounts of such consideration cannot
be ascertained, but are a function of antidilution or similar protective
clauses, the Company shall be deemed to have received the minimum amounts of
consideration without reference to such clauses.

 

If the minimum amount of consideration payable to the Company upon the exercise
or conversion of rights, options or Convertible Securities is reduced over time
or on the occurrence or non-occurrence of specified events other than by reason
of antidilution adjustments, the Effective Price shall be recalculated using the
figure to which such minimum amount of consideration is reduced; provided
further, that if the minimum amount of consideration payable to the Company upon
the exercise or conversion of such rights, options or Convertible Securities is
subsequently increased, the Effective Price shall be again recalculated using
the increased minimum amount of consideration payable to the Company upon the
exercise or conversion of such rights, options or Convertible Securities.

 

No further adjustment of the Purchase Price, as adjusted upon the issuance of
such rights, options or Convertible Securities, shall be made as a result of the
actual issuance of Additional Shares of Common Stock or the exercise of any such
rights or options or the conversion of any such Convertible Securities. If any
such rights or options or the conversion privilege represented by any such
Convertible Securities shall expire without having been exercised, the Purchase
Price as adjusted upon the issuance of such rights, options or Convertible
Securities shall be readjusted to the Purchase Price which would have been in
effect had an adjustment been made on the basis that the only Additional Shares
of Common Stock so issued were the Additional Shares of Common Stock, if any,
actually issued or sold on the exercise of such rights or options or rights of
conversion of such Convertible Securities, and such Additional Shares of Common
Stock, if any, were issued or sold for the consideration actually received by
the Company upon such exercise, plus the consideration, if any, actually
received by the Company for the granting of all such rights or options, whether
or not exercised, plus the consideration received for issuing or selling the
Convertible Securities actually converted, plus the consideration, if any,
actually received by the Company (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities) on the conversion of such
Convertible Securities.

 

(v) For the purpose of making any adjustment to the Purchase Price required
under this Section 9(b), “Additional Shares of Common Stock” shall mean all
shares of Common Stock issued by the Company or deemed to be issued pursuant to
this Section 9(b) (including shares of Common Stock subsequently reacquired or
retired by the Company), other than:

 

(A) shares of Common Stock or Convertible Securities issued after the date
hereof to employees, officers or directors of, or consultants or advisors to the

 

5.



--------------------------------------------------------------------------------

Company or any subsidiary pursuant to stock purchase or stock option plans or
other arrangements that are approved by the Board;

 

(B) shares of Common Stock issued pursuant to the exercise and/or conversion of
(x) Convertible Securities outstanding as of the date hereof or (y) Convertible
Securities issued pursuant to any of subsections (A) through (F) of this clause
(v);

 

(C) shares of Common Stock or Convertible Securities issued for consideration
other than cash pursuant to a merger, consolidation, acquisition, strategic
alliance or similar business combination approved by the Board;

 

(D) shares of Common Stock or Convertible Securities issued pursuant to any
equipment loan or leasing arrangement, real property leasing arrangement or debt
financing from a bank or similar financial institution approved by the Board;

 

(E) shares of Common Stock or Convertible Securities issued to third-party
service providers in exchange for or as partial consideration for services
rendered to the Company; and

 

(F) shares of Common Stock or Convertible Securities issued in connection with
strategic transactions involving the Company and other entities, including (i)
joint ventures, manufacturing, marketing or distribution arrangements or (ii)
technology transfer or development arrangements; provided that the issuance of
shares therein has been approved by the Company’s Board.

 

References to Common Stock in the subsections of this clause (v) above shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this Section 9(b). The “Effective Price” of Additional Shares of
Common Stock shall mean the quotient determined by dividing the total number of
Additional Shares of Common Stock issued or sold, or deemed to have been issued
or sold by the Company under this Section 9(b), into the Aggregate Consideration
received, or deemed to have been received by the Company for such issue under
this Section 9(b), for such Additional Shares of Common Stock.

 

(vi) In the event that the Company issues or sells, or is deemed to have issued
or sold, Additional shares of Common Stock in a Qualifying Dilutive Issuance
(the “First Dilutive Issuance”), then in the event that the Company issues or
sells, or is deemed to have issued or sold, Additional Shares of Common Stock in
a Qualifying Dilutive Issuance other than the First Dilutive Issuance pursuant
to the same instruments as the First Dilutive Issuance (a “Subsequent Dilutive
Issuance”), then and in each such case upon a Subsequent Dilutive Issuance the
Purchase Price shall be reduced to the Purchase Price that would have been in
effect had the First Dilutive Issuance and each Subsequent Dilutive Issuance all
occurred on the closing date of the First Dilutive Issuance.

 

(c) Certificate of Adjustment. In each case of an adjustment or readjustment of
the Purchase Price, the Company, at its expense, shall compute such adjustment
or readjustment in accordance with the provisions hereof and prepare a
certificate showing such

 

6.



--------------------------------------------------------------------------------

adjustment or readjustment, and shall mail such certificate, by first class
mail, postage prepaid, to the Holder at the Holder’s address as shown in the
Company’s books. The certificate shall set forth such adjustment or
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (i) the consideration received
or deemed to be received by the Company for any Additional Shares of Common
Stock issued or sold or deemed to have been issued or sold, (ii) the Purchase
Price at the time in effect, and (iii) the number of Additional Shares of Common
Stock.

 

10. Notices of Record Date, Etc. In the event of:

 

(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase, sell or otherwise acquire or dispose of any shares of stock of any
class or any other securities or property, or to receive any other right;

 

(b) any reclassification of the capital stock of the Company, capital
reorganization of the Company, consolidation or merger involving the Company, or
sale or conveyance of all or substantially all of its assets; or

 

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

 

then in each such event the Company will provide or cause to be provided to the
Holder a written notice thereof. Such notice shall be provided at least fifteen
(15) calendar days prior to the date specified in such notice on which any such
action is to be taken.

 

11. Representations, Warranties and Covenants. This Warrant is issued and
delivered by the Company and accepted by each Holder on the basis of the
following representations, warranties and covenants made by the Company:

 

(a) The Company has all necessary authority to issue, execute and deliver this
Warrant and to perform its obligations hereunder. This Warrant has been duly
authorized issued, executed and delivered by the Company and is the valid and
binding obligation of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws of general application affecting the
enforcement of the Holder’s rights or by general equity principals or public
policy concerns.

 

(b) The shares of Common Stock issuable upon the exercise of this Warrant have
been duly authorized and reserved for issuance by the Company and, when issued
in accordance with the terms hereof, will be validly issued, fully paid and
nonassessable.

 

12. Amendment and Waiver. The terms of this Warrant may be amended, modified or
waived only with the written consent of the party against which enforcement of
the same is sought.

 

7.



--------------------------------------------------------------------------------

13. Representations and Covenants of the Holder. This Common Stock Purchase
Warrant has been entered into by the Company in reliance upon the following
representations and covenants of the Holder, which by its execution hereof the
Holder hereby confirms:

 

(a) The Holder is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and the Holder is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to, investments in shares presenting an investment
decision like that involved in the purchase of the Shares and the Warrant,
including investments in securities issued by the Company and investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Warrant;

 

(b) The Holder is acquiring the Warrant in the ordinary course of its business
and for its own account for investment only and with no present intention of
distributing the Warrant or any of the Shares or any arrangement or
understanding with any other persons regarding the distribution of the Warrant
or the Shares; and

 

(c) The Holder will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) the Warrant or any of the Shares except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder.

 

14. Notices, Transfers, Etc.

 

(a) Any notice or written communication required or permitted to be given to the
Holder may be given by certified mall or delivered to the Holder at the address
most recently provided by the Holder to the Company.

 

(b) Subject to compliance with applicable federal and state securities laws,
this Warrant may be transferred by the Holder with respect to any or all of the
shares purchasable hereunder. Upon surrender of this Warrant to the Company,
together with the assignment notice annexed hereto duly executed, for transfer
of this Warrant as an entirety by the Holder, the Company shall issue a new
warrant of the same denomination to the assignee. Upon surrender of this Warrant
to the Company, together with the assignment hereof properly endorsed, by the
Holder for transfer with respect to a portion of the shares of Common Stock
purchasable hereunder, the Company shall issue a new warrant to the assignee, in
such denomination as shall be requested by the Holder hereof, and shall issue to
such Holder a new warrant covering the number of shares in respect of which this
Warrant shall not have been transferred.

 

(c) In case this Warrant shall be mutilated, lost, stolen or destroyed, the
Company shall issue a new warrant of like tenor and denomination and deliver the
same (i) in exchange and substitution for and upon surrender and cancellation of
any mutilated Warrant or (ii) in lieu of any Warrant lost, stolen or destroyed,
upon receipt of an affidavit of the Holder or other evidence reasonably
satisfactory to the Company of the loss, theft or destruction of such Warrant
and an indemnification of loss by the Holder in favor of the Company.

 

8.



--------------------------------------------------------------------------------

15. Transfer to Comply with the Securities Act of 1933. This Warrant may not be
exercised and neither this Warrant nor any of the Shares, nor any interest in
either, may be offered, sold, assigned, pledged, hypothecated, encumbered or in
any other manner transferred or disposed of, in whole or in part, except in
compliance with applicable United States federal and state securities laws and
the terms and conditions hereof. Each Warrant shall bear a legend in
substantially the same form as the legend set forth on the first page of this
Warrant. Each certificate for Shares issued upon exercise of this Warrant,
unless at the time of exercise such Shares are acquired pursuant to a
registration statement that has been declared effective under the Securities Act
and applicable blue sky laws, shall bear a legend substantially in the following
form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”). SUCH SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
REGISTRATION OR AN EXEMPTION THEREFROM. HEALTHETECH, INC. MAY REQUIRE AN OPINION
OF COUNSEL REASONABLY ACCEPTABLE TO IT THAT A PROPOSED TRANSFER OR SALE IS IN
COMPLIANCE WITH THE ACT.”

 

Any certificate for any Shares issued at any time in exchange or substitution
for any certificate for any Shares bearing such legend (except a new certificate
for any Shares issued after the acquisition of such Shares pursuant to a
registration statement that has been declared effective under the Securities
Act) shall also bear such legend unless, in the opinion of counsel for the
Company, the Shares represented thereby need no longer be subject to the
restriction contained herein. The provisions of this Section 15 shall be binding
upon all subsequent holders of certificates for Shares bearing the above legend
and all subsequent holders of this Warrant, if any.

 

16. Rights of Holder. Holder shall not, by virtue hereof, be entitled to any
rights of a stockholder of the Company, either at law or equity, and the rights
of Holder are limited to those expressed in this Warrant. Nothing contained in
this Warrant shall be construed as conferring upon Holder hereof the right to
vote or to consent or to receive notice as a stockholder of the Company on any
matters or with respect to any rights whatsoever as a stockholder of the
Company. No dividends or interest shall be payable or accrued in respect of this
Warrant or the interest represented hereby or the Shares purchasable hereunder
until, and only to the extent that, this Warrant shall have been exercised in
accordance with its terms.

 

17. No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Amended and Restated
Certificate of Incorporation or through any reclassification, capital
reorganization, consolidation, merger, sale or conveyance of assets,
dissolution, liquidation, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance of performance of any of the terms
of this Warrant,

 

9.



--------------------------------------------------------------------------------

but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder.

 

18. Governing Law. The provisions and terms of this Warrant shall be governed by
and construed in accordance with the internal laws of the State of Colorado.

 

19. Successors and Assigns. This Warrant shall be binding upon the Company’s
successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.

 

20. Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday or
Sunday or a legal holiday in California, then such action may be taken or right
may be exercised on the next succeeding day which is not a Saturday or Sunday or
such a legal holiday.

 

10.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer and to be dated as of the date first written above.

 

Company:

HEALTHETECH, INC.

By:

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

11.



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

(1) The undersigned hereby:

 

  [        ] elects to purchase              shares of Common Stock of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full, together with all
applicable transfer taxes, if any.

 

  [        ] elects to exercise its net issuance rights pursuant to Section 4 of
the attached Warrant with respect to              shares of Common Stock, and
shall tender payment of all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

--------------------------------------------------------------------------------

(Name)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Address)

 

(3) The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws.

 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

(Date)      (Signature)            

--------------------------------------------------------------------------------

            (Print name)



--------------------------------------------------------------------------------

ASSIGNMENT

 

For value received                                         
                                        
                                                                      hereby
sells,
assigns and transfers unto______________________________________________________________________________________________ 

 

_________________________________________________________________________________________________________ 

[Please print or type the name and address of Assignee]

 

_________________________________________________________________________________________________________

 

the within Warrant, and does hereby irrevocably constitute and appoint
                                              its attorney to transfer the
within Warrant on the books of the within named Company with full power of
substitution on the premises.

 

DATED: ____________________________________      
                                                                               
                                          

IN THE PRESENCE OF: _________________________

                 

 

13.